Citation Nr: 0124189	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-34 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the August 15, 1997 Board of Veterans' Appeals 
(Board) decision that denied entitlement to service 
connection for a low back disorder should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1980.
The Board denied the appellant's claim for entitlement to 
service connection for a low back disorder in an August 15, 
1997 decision, and the appellant filed a motion for 
reconsideration, accepted on the basis of CUE, in December 
1997.


FINDING OF FACT

The veteran's challenge to the August 15, 1997 Board decision 
to deny entitlement to service connection for a low back 
disorder consists of disagreement with the way in which 
existing evidence was weighed and an allegation of failure in 
the duty to assist.

CONCLUSION OF LAW

The motion for revision of the August 15, 1997 Board decision 
that denied entitlement to service connection for a low back 
disorder does not contain allegations of CUE.  38 U.S.C.A. §§ 
5109A, 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1402, 20.1403, 20.1404(a) (2000); 66 Fed.Reg. 
35902-03 (July 10, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
This legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  38 
U.S.C.A. § 5103A (West Supp. 2001) and implementing 
regulations at 66 Fed.Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  However, the 
United States Court of Appeals for Veterans' Claims (the 
Court) has held that the VCAA is not applicable to CUE 
motions/claims.  Livesay v. Principi, No. 00-51 (U.S. 
Vet.App. Aug. 30, 2001).  

The Board denied the veteran's claim for entitlement to 
service connection for a low back disorder in an August 15, 
1997 decision.  The veteran filed a motion for 
reconsideration of the Board's August 15, 1997 decision, and 
was advised of the denial of his motion for reconsideration 
by a letter dated May 8, 1998.

Later, in May 1999, the veteran indicated that he wished for 
his motion for reconsideration to be considered a motion for 
CUE in the Board's decision.  The Board referred this motion 
to his representative in September 1999.  In March 2001, his 
representative filed a written brief presentation, and 
referred to the veteran's letter dated December 18, 1999.

In his May 1999 statement, the veteran reported "[s]o my own 
records that you have control over an [sic] my word is all 
that I have as a defense."  He indicated that "Dr. Boyle" 
was not his regular physician, but that "Dr. Berry" was, 
both then and currently, his physician.  He also indicated 
that he had received treatment for his back until his 
"initial discharge this is where I beleive [sic] my medical 
records were mishandled."  

At the time of the Board's August 15, 1997 decision, copies 
of the veteran's VA medical treatment records had been 
associated with his claims file, a VA examination had been 
conducted by Dr. Berry, and attempts to obtain service 
medical treatment records had been made.

Board decisions may be revised on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board may, on its own motion, undertake a review 
of a prior Board decision on the grounds of CUE.  38 C.F.R. 
§ 20.1407.  The moving party, the veteran in this case, filed 
a motion to revise the August 15, 1997 Board decision under 
the provisions of 38 U.S.C.A. § 7111(a).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

The moving party has complied with the requirements set forth 
in 38 C.F.R. § 20.1404(a).  While the moving party's 
challenge to the validity of the prior Board decision is to 
be afforded due consideration, he is advised that when he 
makes a collateral challenge to a presumptively valid final 
decision, he is required to come forth with specific 
allegations as to CUE.  Cf. Phillips v. Brown, 10 Vet. App. 
25, 31 (1997), Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Specific allegations are required to satisfy the requirements 
of a claim for CUE in a Board decision.  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error or errors of fact or law in the Board 
decision, the legal or factual basis of such allegations, and 
why the result would have been manifestly different but for 
the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  66 Fed.Reg. 35902-
03 (July 10, 2001).

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
CUE, an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo, 6 Vet. App. at 44.  The error must be of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1.  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.
2.  Duty to Assist.  The Secretary's failure to fulfill 
the duty to assist.
3.  Evaluation of the evidence.  A disagreement as to 
how the facts were weighed or evaluated.

38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).

In this case, the veteran's challenge of the Board's August 
15, 1997 decision does not contain sufficient allegations of 
CUE.  As noted above, the veteran's allegations concern the 
way in which the existing evidence was weighed and evaluated, 
and a failure in the duty to assist.  These particular types 
of allegations are expressly identified as situations that 
are not included in the definition of CUE in 38 C.F.R. 
§ 20.1403(d).  Moreover, the moving party has not 
specifically identified any error of fact or law and provided 
persuasive reasons why the result would have been different 
but for the alleged error.  Consequently, in the absence of 
sufficient allegations of CUE, the veteran's claim for 
service connection for a low back disorder has no legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

ORDER

The August 15, 1997 decision by the Board denying entitlement 
to service connection for a low back disorder should not be 
revised or reversed on the grounds of clear and unmistakable 
error.  The motion is dismissed without prejudice.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

